PER CURIAM.
This is an appeal from an order revoking the probation of Steven Wayne Peterson. The parties agree that the order of revocation erroneously indicates that Peterson violated two conditions of his probation; whereas at the revocation hearing, the trial judge based the revocation only on the first violation alleged.
The order revoking appellant’s probation is affirmed. The cause is remanded with directions to enter a written order of revocation conforming to the trial court’s oral pronouncement at the revocation hearing. See Maddox v. State, 619 So.2d 473 (Fla. 1st DCA 1993).
WEBSTER, MICKLE and BENTON, JJ., concur.